STONE, J.
In refusing to give the charge numbered 2, asked by plaintiff, and in giving charge numbered 1-, asked by defendant, the Circuit Court erred, as clearly shown in Ramsey v. Young, at the present term.—69 Ala. 157.
In thus ruling, it is not our intention to preclude inquiry into the alleged fraud, charged to have been perpetrated by plaintiff in procuring defendant’s signature to the instrument he relies on for recovery. If plaintiff fraudulently imposed on defendant, and procured his signature to an instrument he had not agreed to sign, did not know he was signing, ánd did not intend to execute, this amounts to fraud in the execution, which may be proved by parol, and, if satisfactorily established, justifies the jury in finding against its validity.—Swift v. Fitzhugh, 9 Por. 39; Morris v. Harvey, 4 Ala. 300; Mead v. Steger, 5 For. 498; Paysant v. Ware, 1 Ala. 160; Dickinson v. Lewis, 34 Ala. 638. But, see, Goetter, Weil & Co. v. Pickett, 61 Ala. 387.
[Reversed and remanded.